DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 8-14, 16, 18-20 have been considered but are moot because the new ground of rejection in combination with Knodel US 2010/0204717.
Knodel teaches a method of using a surgical clip applier which may be connected to a surgical robotic system to be operated by a clinician (paragraph 0023, end effector may be used directly with a surgical robotic system instead of a handle 4), the surgical clip applier comprising a plurality of clips 10 (figure 2) and a reciprocating crimping drive 46 configured to be mechanically advanced through a plurality of crimping strokes (moves distally through slots 52 on jaws until clip is closed, figure 5, and then the drive is moved proximally to release the clip, paragraph 0028, figure 4), wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes (advancement of drive 46 closes fingers 60 to crimp the clip closed, paragraph 0028), and wherein the crimping drive moves a stroke to complete the crimping stroke (distal tip 66 of drive moves distally until clip is completely closed, paragraph 0028).  It would have been a known substitution in the art for one end effector comprising a plurality of clips and a crimping drive for use with a robotic system to be substituted in place of the another end effector comprising a plurality of staples, as the result of the substitution would have been predictable, placing either clips or staples within the tissue, in order to provide the surgical procedure as desired.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 6, 8-14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172248 in view of Shelton, IV et al. US 2014/0005693.   The copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (paragraph 0070).  This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 6, 8-14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172328 in view of Shelton.  The copending application claims the method of the instant application except the method of the copending application is performed with a surgical suturing instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (paragraph 0070).  This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 6, 8-14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/172198 in view of Shelton.  The copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (paragraph 0070).  This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 8, 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. US 2015/0053737 in view of Barral et al. US 2018/0055577 and further in view of Knodel US 2010/0204717.

gathering data during surgical procedures (paragraph 0399, 0409; feedback information or data from the surgical instrument, data including the velocity or speed of the firing element and firing stroke), wherein the surgical procedures include the use of a clip applier (can consider the end effector of the surgical stapler, as the stapler applies staples which are “crimped” as they are formed to hold or be clipped around the tissue, figures 1-3, 20, 88, for example) comprising a drive configured to be mechanically advanced (figure 3, drive beam 60 advances to drive staples to be deployed and crimped with anvil; paragraph 0216, 0217);
analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprising one of adjusting the stroke length and adjusting a speed of the drive (paragraphs 0399, 0401, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display, figures 78, 93); 
and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment (paragraph 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or user may interface to adjust the speed of the firing element or firing stroke length).
Leimbach et al. disclose a clip applier system may be used in a robotically-controlled system to be controlled by a clinician (paragraph 0211, 0417), but does not disclose the method for adjusting the clip applier using machine learning in a surgical suite, storing data in a surgical hub or accessing existing information based on previous operations, or the clip applier comprising a plurality of clips or the drive 
Barral et al. teaches a method of using a surgical instrument for a surgical procedure using a robotically-controlled system to be operated by a clinician (paragraph 0013) which uses machine learning in a surgical suite to adjust operation of a surgical instrument (paragraph 0013, figure 3; machine learning algorithm), the method comprises gathering data during the surgical procedure and analyzing the gathered data to determine an appropriate adjustment (for example, paragraphs 0013, 0017, 0024, machine learning instructs the surgical robot to adjust and apply additional force or apply less force as required, or desired positioning from the collected data) and allow for better control and train the devices with continuously updating information to perform a smoother procedure with different tissue types or textures (paragraph 0013, 0017, 0018, 0025, 0030), wherein gathering data comprises storing data for learning in a surgical hub (paragraph 0016, data storage 123, figure 1), wherein gathering data comprises accessing existing information based on previous operations (paragraph 0025).
	Knodel teaches a method of using a surgical clip applier which may be connected to a surgical robotic system to be operated by a clinician (paragraph 0023, end effector may be used directly with a surgical robotic system instead of a handle 4), the surgical clip applier comprising a plurality of clips 10 (figure 2) and a reciprocating crimping drive 46 configured to be mechanically advanced through a plurality of crimping strokes (moves distally through slots 52 on jaws until clip is closed, figure 5, and then the drive is moved proximally to release the clip, paragraph 0028, figure 4), wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes (advancement of drive 46 closes fingers 60 to crimp the clip closed, paragraph 0028), and wherein the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leimbach with machine learning in a surgical suite, as taught by Barral et al., in order to better control the surgical device positioning during a procedure, and adjusting the device operations with continuously updating gathered and learned data based on previous operations, which may help identify different tissue types or textures and allow for smoother surgical procedures. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leimbach with a clip applier having a plurality of clips and a reciprocating crimping drive configured to be mechanically advanced through a plurality of crimping strokes, wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes, and wherein the crimping drive moves a stroke to complete the crimping stroke, as taught by Knodel, as a known substitution in the art for one end effector comprising a plurality of clips and a crimping drive for use with a robotic system in place of the another end effector comprising a plurality of staples, as the result of the substitution would have been predictable, placing either clips or staples within the tissue, in order to provide the surgical procedure as desired.
	Regarding claims 9, 10, 16, Leimbach et al. discloses a method for adjusting control parameters of a clip applier (paragraph 0207, 0210, 0210; may comprise various end effectors on the surgical instrument to apply clips or staples), said method comprises: 
	gathering data during surgical procedures (paragraph 0399, 0409; feedback information or data from the surgical instrument, data including the velocity or speed of the firing element and firing stroke), wherein the surgical procedures include the use of a clip applier (can consider the end effector of the surgical stapler, as the stapler applies staples which are “crimped” as they are formed to hold or be clipped around the tissue, figures 1-3, 20, 88, for example) wherein each surgical procedure includes 
	evaluating the gathered data to determine the appropriate operation of the clip applier (paragraphs 0399, 0401, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display which may be evaluated, figures 78, 93); 
	operating the clip applier to perform the firing stroke (figures 1-3 show the device with firing drive 60, or device in in operation, figure 78, for example);
	monitoring the speed and position of the drive during the stroke (paragraph 0417, monitors speed of firing stroke or stroke lengths based on guide positions); 
	determining if the speed of the drive needs to be adjusted based on the evaluated data (gives feedback data onto the control panel based on a function of time or distance, and may be adjusted by new input directives for the surgical instrument, paragraphs 0399, 0401, 0417); and 
	adjusting the speed of the drive (paragraph 0415, user may adjust the speed to increase or decrease the speed of the firing stroke through the firing stroke).
Leimbach et al. disclose a clip applier system may be used in a robotically-controlled system to be controlled by a clinician (paragraph 0211, 0417), but does not disclose the method for adjusting the clip applier using data stored in a surgical hub or accessing existing information based on previous operations, or the clip applier comprising a plurality of clips or the drive being a reciprocating crimping drive configured to be mechanically advanced through a plurality of crimping strokes, wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes, and wherein the crimping drive moves a stroke to complete the crimping stroke.
Barral et al. teaches a method of using a surgical instrument for a surgical procedure using a robotically-controlled system to be operated by a clinician (paragraph 0013) the method comprises 
	Knodel teaches a method of using a surgical clip applier which may be connected to a surgical robotic system to be operated by a clinician (paragraph 0023, end effector may be used directly with a surgical robotic system instead of a handle 4), the surgical clip applier comprising a plurality of clips 10 (figure 2) and a reciprocating crimping drive 46 configured to be mechanically advanced through a plurality of crimping strokes (moves distally through slots 52 on jaws until clip is closed, figure 5, and then the drive is moved proximally to release the clip, paragraph 0028, figure 4), wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes (advancement of drive 46 closes fingers 60 to crimp the clip closed, paragraph 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leimbach with a clip applier using a surgical hub, as taught by Barral et al., in order to better control the surgical device positioning during a procedure, and adjusting the device operations with continuously updating gathered and learned data based on previous operations, which may help identify different tissue types or textures and allow for smoother surgical procedures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leimbach with a clip applier having a plurality of clips and a reciprocating crimping drive configured to be mechanically advanced through a plurality of crimping .
Claims 6, 14 and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. US 2015/0053737 in view of Barral et al. US 2018/0055577 in view of Knodel US 2010/0204717, and further in view of Lytle, IV et al., US 2016/0174977.
Regarding claims 6 and 14, Leimbach et al., Barral et al. and Knodel disclose the method essentially as claimed as discussed above, including monitoring a firing stroke or speed (Leimbach et al., paragraphs 0399, 0401, 0417), and a crimping stroke (Knodel, drive 60 to move fingers 60 to crimp clip), but fails to explicitly disclose monitoring each crimping stroke during use of the clip applier using a crimping drive detection circuit.
Lytle, IV et al., teaches a method of using a robotically controlled surgical instrument, wherein gathering data includes monitoring each crimping stroke during use of the clip applier using a crimping drive detection circuit (paragraph 0272, firing detection circuit monitors strokes of device) in order to determing the crimping drive location during the entire length of the crimping stroke (paragraph 0274).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leimbach et al, Barral et al., and Knodel, with a method of monitoring the crimping stroke using a crimping drive detection circuit, as taught by Lytle, IV et al., in order to determine the exact location of the crimping drive during the entire length of the crimping stroke.
Regarding claims 18-20, Leimbach et al. discloses a method for adjusting operation of a clip applier, said method comprises: 

evaluating data (paragraphs 0399, 0401, 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display which may be evaluated, figures 78, 93); 
determining if the control motions of firing system need to be adjusted based on the evaluated data (gives feedback data onto the control panel based on a function of time or distance, and may be adjusted by new input directives for the surgical instrument, paragraphs 0399, 0401, 0417); and 
	adjusting the control motions of the firing system (paragraph 0415, user may adjust the speed to increase or decrease the speed of the firing stroke), and
	the clip applier being attached to a surgical robot and is configured to be controlled by a clinician (paragraph 0211, 0417).
Leimbach et al. does not disclose the method for adjusting the clip applier using evaluated data originating from the detection circuit and stored in a surgical hub or accessing existing information based on previous operations, or the end effector comprising a reciprocating crimping drive and crimping drive detection circuit, wherein the firing system advances a crimping drive through a crimping stroke to crimp a single clip of a plurality of clips, wherein the crimping drive detection circuit is configured to detect a parameter of the crimping drive during the crimping stroke. 

Knodel teaches a method of using a surgical clip applier which may be connected to a surgical robotic system to be operated by a clinician (paragraph 0023, end effector may be used directly with a surgical robotic system instead of a handle 4), the surgical clip applier comprising a plurality of clips 10 (figure 2) and a reciprocating crimping drive 46 configured to be mechanically advanced through a plurality of crimping strokes (moves distally through slots 52 on jaws until clip is closed, figure 5, and then the drive is moved proximally to release the clip, paragraph 0028, figure 4), wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes (advancement of drive 46 closes fingers 60 to crimp the clip closed, paragraph 0028).
Lytle, IV et al., teaches a method of using a robotically controlled surgical instrument, wherein gathering data includes monitoring each crimping stroke during use of the clip applier using a crimping drive detection circuit (paragraph 0272, firing detection circuit monitors strokes of device) in order to determine the crimping drive location or parameter during the entire length of the crimping stroke (paragraph 0274).
.
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. US 2015/0053737 in view of Barral et al. US 2018/0055577 in view of Knodel US 2010/0204717 as discussed above, and further in view of Shelton, IV et al. US 2014/0005693.
Regarding claims 11-13 Leimbach et al. discloses in combination with Barral et al. and Knodel, the method essentially as claimed as discussed above, including adjusting the speed of the drive (Leimbach et al., for example, paragraph 0415, user may adjust the speed to increase or decrease the 
Shelton, IV et al. discloses a method of using robotically controlled surgical instruments, and teaches adjusting a power control program configured to operate a motor (paragraph 0085, motor and motor controller for controlling the clip applier 100 firing drive 160).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leimbach et al., Barral et al. and Kodel, with a power control program configured to operate a motor, as taught by Shelton, IV et al. to allow for motor controls to adjust or switch off after a load exceeds a certain level (paragraph 0085).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771